DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed4/19/2022. Claims 1, 3-4, 7, 9-10, 13 and 15-16 were amended. Claims 2, 5-6, 8, 11-12, 14 and 17-18 were cancelled. Claims 1, 3-4, 7, 9-10, 13 and 15-16 are presently pending and presented for examination.


Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s arguments and amendments, filed 4/19/2022, with respect to claims 1, 3-4, 7, 9-10, 13 and 15-16 have been fully considered and are not persuasive.
In regards to applicant’s argument that “As shown above, these allegations are erroneous. Claim 1 as currently presented contains additional elements, such as a user terminal, a monitor, a voltage collector, a current collector, and/or equipments at the target maintenance site. With the additional elements, claim 1 is not an abstract idea, and these elements represent an inventive approach for maintenance sites management, to improve a usage efficiency of the maintenance sites. That is, claim 1 contains additional elements that are sufficient to amount to significantly more than the judicial exception.”, (see Remarks, pg. 11-13).
Examiner respectfully disagrees, the current claims are not statutory because they are directed towards an abstract idea without significantly more. The elements being analyzed for significantly more are mere generic computer components being implemented to implement the abstract idea on a computer.

Response to Prior Art Arguments
Applicant's prior art arguments filed 4/19/2022 are moot in light of the newly cited Puerves.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 7, 9-10, 13 and 15-16 are rejected under 35 USC § 101
Claims 1, 3-4, 7, 9-10, 13 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites a user making a reservation at a maintenance site, checking-in to the reservation, and being given permission to use the reservation. Therefore, the claim as a whole recites “a method for maintenance sites management” comprising the “receiving”, “sending”, “receiving”, “receiving”, and “providing”, “receiving”, “determining”, “generating”, “generating”, “initiating”, “sending” and “turning off” steps, which is an abstract idea because it is a certain method of organizing human activity. “A method for maintenance site management” is considered to be is a certain method of organizing human activity because it consists of managing interpersonal relationships between a client and a business by making a reservation, checking-in to that reservation, and giving access to that reservation.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element merely amounts to “apply it” with the judicial exception. The additional element amounts to performing the method using generic computing components, which does not amount to significantly more than the abstract idea. Accordingly, claim 1 is ineligible. 
Dependent claims 3-4 merely further limit the abstract idea and are thereby considered to be ineligible.
Similarly to claim 1, independent claim 7 is a certain method of organizing human activity. Claim 7 contains the additional elements: “a server for maintenance sites management”, “a memory storing executable computer programs”, and “a processor coupled with the memory”. These additional elements merely recite the equivalent of “apply it” or use a computer as a tool to perform the abstract idea and do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. Accordingly, claim 7 is considered to be ineligible. Dependent claims 9-12 merely further limit the abstract idea and are thereby considered to be ineligible. 
Also similarly to claim 1, independent claim 13 is a certain method of organizing human activity. Claim 13 contains the additional elements: “a non-transitory computer readable storage medium”, “computer programs”, and “a processor”. These additional elements merely recite the equivalent of “apply it” or use a computer as a tool to perform the abstract idea and do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. Accordingly, claim 13 is considered to be ineligible. Dependent claims 15-18 merely further limit the abstract idea and are thereby considered to be ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sells et al (US Patent Application Publication No. 20170352011 - hereinafter Sells) in view of Turato et al (US Patent Application Publication No. 2019/0025856 - hereinafter Turato) in view of Purves et al (US Patent Application Publication No. 20150073907 - hereinafter Purves) in view of Brondrup et al (US Patent Application Publication No. 20030208386 - hereinafter Brondrup).
Re. claim 1, Sells teaches:
A computer-implemented method for maintenance sites management, to improve a usage efficiency of the maintenance sites, comprising: 
receiving a reservation request submitted by a user terminal, wherein the reservation request comprises a current location information of a user and failure information of an equipment to be repaired; [Sells; ¶66 shows user selecting the type of repair and the car (failure information of equipment to be repaired). ¶87 user provides their location to receive shops (maintenance sites) nearby such as “may also prompt a user to input information about the user's location 2108 so that a more geographically-tailored set of results may be provided to the user; for example, according to an exemplary embodiment, the GUI 2100 may request information about the user's ZIP code, and may provide results in or near to the user's ZIP code or to a point within that ZIP code”].
sending information on at least one maintenance site to the user terminal according to the reservation request, such that a reservation information is confirmed at the user terminal according to the information on at least one maintenance site; [Sells; ¶63-¶64 and ¶74-¶75 shows sending of information in regards to the user, of that information is “shops” or maintenance site for customer to take their vehicle to for repair purposes, and then shows user “accepting” or confirming, then further is directed to appointment selection interface]
receiving the reservation information sent by the user terminal; [Sells; ¶86 and Fig. 20 show reservation information entered by user and sent to service provider]
wherein the reservation information at least comprises a target maintenance site and a target usage duration; [Sells; ¶73 shows user provided list of shops with quotes and selecting the quote which would pertain to the shop as that is their quote, “shown in FIGS. 6B and 6C, each quote may optionally include the name of the service provider, the quote price, a description of the services, an address and contact information for the service provider, a customer rating for the service provider, and a link to view the service provider on a map” and then user accepts the quote from the shop “the link or icon may be the image of the service provider shop. Each quote may also include an acceptance link or icon for accepting a quote”. Further, ¶74 shows target usage duration as “the appointment selection interface 700 may appear as a calendar view with days divided into timeslots of a desired duration. The duration of each timeslot or number of timeslots booked for each service may vary for different services”].
providing usage permission of the target maintenance site to the user terminal according to the check-in information. [Sells; ¶73-¶75 shows the accepting and additional confirmation by the user for the site and quote such as “FIG. 8 may show a confirmation window for a booked appointment. Additionally, a user may be sent a confirmation message 900 providing information on the appointment”].
Sells doesn’t teach, Turato teaches:
receiving check-in information sent by the user terminal during the target usage duration; [Turato; ¶110 “the system server creates a digitally-signed reservation object 1520 and transmits it to the user’s mobile device…The reservation object contains information about the reservation (e.g., start time, end time”; ¶113 “The user device transmits the reservation data to the vehicle’s telematics unit”; ¶114 “the initial BLE transmission from the user device comprises a data packet incorporating a message, the message comprising…the particular reservation data”; ¶115 “The telematics unit first verifies the digital signature of the reservation object…The unit then verifies that the timestamp in the data packet is valid”; The examiner notes the user device transmitting the reservation data to the vehicle’s telematics unit encompasses check-in information.)].
receiving an end-of-use request submitted by the user terminal, and [Turato; ¶127 describes a return application used to process the return of a reserved vehicle when the reservation concludes]. 
acquiring, through a monitor, a voltage collector or a current collector, current status information of all equipments at the target maintenance site, [Turato; ¶127 describing detecting and recording damage to a reserved vehicle on return automatically and/or by user input. ¶158 shows client devices comprising a monitor or display].
wherein the current status information of all the equipments comprises at least one of: whether parameters values of all the equipments are within a normal threshold range, whether a user follows usage rules of the equipments, whether detachable parts of the equipments are returned to seats, Page 2 of 18 Reply to Office action of: January 20, 2022whether movable parts of the equipments are in an initial state, and whether an overall cleaning degree of the equipments conforms to a standard; [Turato; ¶128-¶130 shows determination whether vehicle is returned as it was provided, prior to assessing damages such as “system then performs, in real time, an automated comparison of the vehicle condition against an established vehicle standard or standards, such as, but not limited to, a vehicle rentable standard or a vehicle operating standard. When the established vehicle standard is not met, the vehicle is automatically placed “out of service.””].
determining that operating statuses of all the equipments are normal when the current status information of all the equipments is positive, otherwise determining that the operating status is abnormal; [Turato; ¶127 describes detecting and recording damage or needed maintenance for a reserved vehicle on return automatically and/or by user input].
generating a maintenance service list and a charge list according to a usage process of the user; [Turato; ¶128 describes detecting and recording a need for maintenance; see also Fig. 12 showing a display with fee details, collection fees, deductions, adjustments, and additional fees drop down lists].
generating an additional fee list based on a determination result whether the operating statuses of all the equipments are normal, [Turato; ¶128 describes automatically calculating a damage charge to add to the invoice based on the detected damage; see also Fig. 12 showing a display with fee details, collection fees, deductions, adjustments, and additional fees drop down lists].
wherein the additional fee list is zero when the operating statuses of all the equipments are normal, otherwise the additional fee list is a compensation required to restore a damaged equipment to normal; [Turato; ¶128-¶130 states that a determination is done to assess any potential damage upon return of vehicle. If there is damage it is calculated and added to the user such as “the system may automatically, in real time, calculate a damage charge to add the user or customer's invoice at the time of return”].
initiating a request for a payment transaction, based on the service list, the charge list and the additional fee list, to the user terminal, to enable the payment transaction to be completed at the user terminal; [Turato; ¶128-¶130 describing that after the calculated damage charge is added to the user invoice, the mobile device may be used to receive the customer signature and then send a receipt, indicating payment; see also Fig. 15 showing that a damage charge may be added to a bill which a customer may then pay].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include at the end of the reservation, determining damaged equipment or needed maintenance and sending checkout information to the user according to the determined result, as taught by Turato, in the system of Sells. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Sells doesn’t teach, Purves teaches:
sending checkout reminder information indicating that the user is allowed to check out to the user terminal, after the payment transaction is completed at the user terminal; [Purves; ¶125 shows when user is ready to checkout, a notification (reminder) is sent to the user’s device, then it proceeds that the user is prompted for payment information and provides payment information and following is performed through the user’s device (user terminal)].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include at the end of the reservation, determining damaged equipment or needed maintenance and sending checkout information to the user according to the determined result, as taught by Purves, in the system of Sells. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While Turato teaches a return application and preventing further access to the user at the end of the reservation, it does not explicitly disclose an active check-out request step or turning off the usage permission of the target maintenance site to the user terminal after checkout information is received from the user terminal. Brondrup teaches receiving end-of-use request submitted by the client (see [0047] and Fig. 4 describing a user sending a check-out request for a reserved hotel room); and turning off the usage permission of the target maintenance site to the user terminal after checkout information is received from the user terminal (see [0047] and Fig. 4 describing that after the check-out request and payment is authorized and verified, the door lock is sent a message to deactivate the user's key token that is used to access the room). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a reservation check-out request and revoking access permissions based on that check-out, as taught by Brondrup, in the self-service garage reservation service of Stew’s Self Service Garage. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 – 
The server for maintenance sites management of claim 7 substantially mirrors the method of claim 1, and as such is rejected under the same analysis.

Claim 13 – 
The computer readable storage medium of claim 13 substantially mirrors the method of claim 1, and as such is rejected under the same analysis.


Claims 3, 9 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sells in view of Turato in view of Purves in view of Brondrup in view of Stew’s Self Service Garage (accessed via Wayback Machine on June 5, 2016, please see attached, accessible at https://web.archive.org/web/20160605012421/http://stewsgarage.com:80/make-an-appointment-2/).
Re. claim 3, Sells in view of Turato in view of Purves in view of Brondrup teaches the computer-implemented method for maintenance sites management of claim 1.
Sells doesn’t teach, Self Service Garage teaches:
wherein, after the step of receiving, reservation information submitted by the user terminal, the method further comprises: determining, usage deposit of the target maintenance site according to the reservation information (see pages 1 stating "All reservations require a 20% non-refundable deposit");
Initiating, a payment transaction request of the usage deposit to the user terminal, to enable a deposit payment transaction to be completed at the user terminal; (see page 1 describing that to pay the deposit the user must "select the option to pay with a credit or debit card");
Assigning, a reservation usage qualification of the target maintenance site to the user terminal, after the deposit payment transaction is completed at the user terminal(see page 1 stating that the "reservation is not complete until the deposit is completed through paypal").
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Self Service Garage in the system of Sells, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 9 – 
The server for maintenance sites management of claim 9 substantially mirrors the method of claim 3, and as such is rejected under the same analysis.

Claim 15 – 
The computer readable storage medium of claim 15 substantially mirrors the method of claim 3, and as such is rejected under the same analysis.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sells in view of Turato in view of Purves in view of Brondrup in view of Guenec et al (US Patent Application Publication No. 2013/0059603 - hereinafter Guenec).
Re. claim 4, Sells in view of Turato in view of Purves in view of Brondrup teaches the computer-implemented method for maintenance sites management of claim 1.
Sells doesn’t teach, Guenec teaches:
the reservation information further comprises a client identity identifier or an identifier of the equipment to be repaired (see [0041] describing a reservation made that includes sending guest credentials that may be any appropriate identification, such as a name and a guest ID which includes all of a guest's identifier information); the step of providing, usage permission of the target maintenance site to the user terminal according to the check-in information, specifically comprises: determining, whether the client identity identifier in the check-in information is consistent with the client identity identifier in the reservation information, and/or determining, whether the identifier of the equipment in the check-in information is consistent with the identifier of the equipment for maintenance in the reservation information (see Fig. 5b and [0048] describing a room opening request for a reserved room that includes obtaining the guest ID and sending a room opening request that compares the received reservation data from the request to data in the database); and 
providing, usage permission of the target maintenance site to the user terminal, when the client identity identifier in the check-in information is consistent with the client identity identifier in the reservation information, and/or the identifier of the equipment in the check-in information is consistent with the identifier of the equipment for maintenance in the reservation information. (see Fig. 5b and [0048] describing that if the compared data matches, the door is unlocked and access to the reservation is granted). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Guenec in the system of Sells, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 10 – 
The server for maintenance sites management of claim 10 substantially mirrors the method of claim 4, and as such is rejected under the same analysis.

Claim 16 – 
The computer readable storage medium of claim 16 substantially mirrors the method of claim 4, and as such is rejected under the same analysis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.N.E./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628